EXHIBIT 10.2
 
SIDE LETTER
 
PRIVATE AND CONFIDENTIAL
 
B2B Chips, Limited
Unit B, 17 Floor
Western Plaza
2 Tin Hau Road and 3 San On Street
Tuen Mun
New Territories
 
For the attention of Ms Annie Zhang
 
Date: 10th December 2009
 
Dear Sirs:
 
22 Floor, Western Plaza, 2 Tin Hau Road and 3 San On Street, Tuen Mun, New
Territories (the Premises)
 
We refer to the Lease of even date made between us in respect of The Premises
(the Lease).  Terms defined in the Lease have the same meaning when used in this
letter.
 
In consideration of your entering into the Lease and notwithstanding any
contrary provisions contained in the Lease, we agree as follows:
 
Early Possession
 
The Landlord hereby allows the Tenant to occupy the Premises prior to the Term
Start Date on the following conditions:
 
(a)  
The Tenant shall occupy the Premises as licensee for the period from 1 December
2009 to 31 January 2010 (Period of Early Possession) for the purpose of fitting
out the Premises only.

 
(b)  
The Tenant shall be responsible for all outgoings including but not limited to
the Management Charge, rates and Government rent in respect of the Premises
during the Period of Early Possession.

 
(c)  
The Tenant shall be responsible for all loss and damage caused to and in the
Premises and/or the Building and/or any loss damage or injury caused to any
person whomsoever directly or indirectly in the Premises and/or the Building
from and inclusive of the Period of Early Possession and shall indemnify the
Landlord against all loss damages actions proceedings costs claims and demands
made against the Landlord in respect of the Tenant’s use and occupation of the
Premises, or any other act or default by the Tenant, its employees, contractors,
agents, licensees or invitees during the Period of Early Possession.

 

--------------------------------------------------------------------------------


 
(d)  
The terms and conditions contained in the Lease shall be deemed to apply to the
Period of Early Possession.  The Tenant shall be bound by and shall observe and
perform the terms and conditions contained in the Lease during the Period of
Early Possession.

 
Each of the parties to this letter agrees and undertakes with and to the other
that they will hold this letter in strict confidence and will not disclose,
copy, reproduce or distribute any of it for any purpose or to any person (except
to the Landlord’s or the Tenant’s professional advisers, affiliates, successors
and assigns or if required by law) without the prior written consent of the
other.  The parties agree and undertake with each other that they will not
register this letter at any registry (land or otherwise) in Hong Kong.
 
If you are in agreement, please sign where indicated below.
 
Yours faithfully
 
For and on behalf of
San On Investments No. 1 Limited
   
Confirmed and accepted by:
For and on behalf of
B2B Chips, Limited
                     
/s/Alan Paul Cockburn    
   
 
 
Authorized Signature(s)
   
Authorized Signature(s)
 
With company chop
   
With company chop
 

 

 
 
 
 
 
 

--------------------------------------------------------------------------------



 